MEMORANDUM **
Dorothy Soo-Kiu Lam appeals pro se the district court’s judgment dismissing for failure to state a claim her action alleging violations of the Securities Exchange Act, *782the Racketeer Influenced and Corrupt Organizations Act, 42 U.S.C. § 1986, and Hawaii state law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissal for failure to state a claim, Lapidus v. Hecht, 232 F.3d 679, 681-82 (9th Cir.2000), and we affirm.
The district court properly dismissed Lam’s complaint because she lacks standing to pursue claims based on violations of the Securities Exchange Act, see Binder v. Gillespie, 184 F.3d 1059, 1066 (9th Cir. 1999), and all of her other claims are barred by claim preclusion, see Monterey Plaza Hotel Ltd. P’ship v. Local 483, Hotel Employees & Rest. Employees Union, AFL-CIO, 215 F.3d 923, 928 (9th Cir. 2000) .
The district court properly decided the motion to dismiss on the papers. See Wong v. Bell, 642 F.2d 359, 361-62 (9th Cir.1981). The district court’s order enjoining Lam from filing post-judgment pro se motions caused Lam no prejudice.
Lam’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.